Citation Nr: 1448697	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan




THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Bronson Methodist Hospital on July 25, 2010.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.


FINDINGS OF FACT

1.  The Veteran received medical treatment at Bronson Methodist Hospital on July 25, 2010 for symptoms which he perceived to be indicative of a life-threatening medical condition (such as acute appendicitis).

2.  The Veteran's symptoms treated at Bronson Methodist Hospital on July 25, 2010 were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  The Veteran had first attempted to seek medical treatment for his symptoms on July 25, 2010 at a VA facility (as records document that he called a nurse at that facility on that date), and the VA nurse directed him to go to the local emergency room because the closest VA emergency room was approximately two hours away; any additional attempt by the Veteran to use other VA facilities beforehand would not have been considered reasonable by a prudent layperson.







CONCLUSION OF LAW

The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Bronson Methodist Hospital on July 25, 2010 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting in full the benefit sought on appeal.  Therefore, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Legal Criteria, Factual Background, and Analysis

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      See 38 C.F.R. § 17.1002.

A July 25, 2010 VA telephone triage call center record documented that the Veteran called a nurse at the VA Medical Center in Battle Creek, Michigan and reported that he had had lower abdominal pain for about two weeks and that it was getting worse.  The conditions listed under "system concern" were acute appendicitis, acute pancreatitis, kidney stone, gallbladder disease, and intestinal obstruction.  The "system recommendation" was listed as "urgent," and the "nurse recommendation" was also listed as "urgent."  It was noted that the nurse advised the Veteran to go to his local emergency room "as the VA is about 2 hours away."

Private treatment records thereafter on July 25, 2010 documented that the Veteran reported to the emergency room of Bronson Methodist Hospital with abdominal pain which had begun gradually since April but had worsened in the last week, and he reported that he now felt like "his whole gut is going to explode."  He reported that he had been seen previously at the VA and that his doctors there had been giving him Nexium or Zantac which was not helping.  He also reported new onset of diarrhea on the current date.  After undergoing various tests on that date, he was diagnosed with generalized abdominal tenderness.

In an August 2011 statement as well as in his October 2011 notice of disagreement, the Veteran explained that on July 25, 2010, his abdominal pain became so severe that he was unable to stand up straight, that the onset of such pain was "very quick and excruciating," and that he felt like he was going to die and that his "stomach was going to explode."  He also noted that he called the VA nurse at the closest VA Medical Center (in Battle Creek) on that date, and that such nurse told him to proceed to the nearest emergency room because the Battle Creek VA Medical Center was only an urgent care facility (with no emergency room care).

The Veteran contends that he thought he was having a life-threatening medical condition (such as acute appendicitis) on July 25, 2010, which is why he sought emergency medical treatment at Bronson Methodist Hospital (a facility located approximately 4 miles from his home).  He has described his symptoms on July 25, 2010 as having suddenly increased in severity to make him think that he was having a life-threatening medical condition.

Based on the evidence of record, there is no question that the Veteran was provided treatment at an emergency room on July 25, 2010, that he was enrolled with the VA health care system at that time, and that he is financially liable to Bronson Methodist Hospital for the treatment they provided on that date.  In addition, the Veteran is not shown to have any other insurance to cover this expense, and he is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

The Veteran's claim was denied because it was determined that a prudent layperson would not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

The Board finds that the Veteran's symptoms treated on July 25, 2010 were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The private medical evidence explicitly documents that the Veteran experienced severe stomach pain, and that the increased severity of such pain was abrupt in onset on that date.

The Veteran had first attempted to seek medical treatment for his symptoms on July 25, 2010 at a VA facility (as records document that he called a nurse at that facility on that date), and the VA nurse directed him to go to the local emergency room because the closest VA emergency room was approximately two hours away.  The Board finds that any additional attempt by the Veteran to use other VA facilities beforehand would not have been considered reasonable by a prudent layperson.  Geographical research reflects that the Veteran's home is located approximately 4 miles away from Bronson Methodist Hospital and approximately 100 miles away from the VA Medical Center in Ann Arbor, Michigan (which is the closest VA facility to his home which offers emergency room care).

VA reimbursement for private medical treatment expenses incurred at Bronson Methodist Hospital on July 25, 2010 is warranted.


ORDER

Entitlement to reimbursement for private medical treatment expenses incurred at Bronson Methodist Hospital on July 25, 2010 is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


